George D. Ogden, J.
Defendant had been indicted by the Monroe County Grand Jury for the crime of perjury. It is claimed, among other things, that defendant gave a statement to the Monroe County Sheriff’s deputies at the time of the arrest (and later indictment by another Grand Jury) of Carl Beherns for the crime of criminal negligence. The court has read the statement of defendant made to Monroe County Sheriff’s deputies immediately after the fatal accident, and is of the opinion that defendant is entitled to a copy of such statement. (People v. D’Andrea, 20 Misc 2d 1070; People v. Walsh, 262 N. Y. 140,150.) The case of Matter of Washington v. People (10 A D 2d 578) is distinguishable on its facts from the case at bar — to cite one difference, the filing with the County Clerk of a purported confession of murder would make such confession a public document.
The motion of defendant is granted as above specified; in all other respects it is denied. Submit order.